CULLEN, Commissioner.
The Commonwealth of Kentucky, Department of Highways, appeals from a judgment awarding the appellee landowners $3,500 for property taken for highway purposes. The appellant’s witnesses had placed a value of only $600 on the property.
There is nothing in the legal issues here raised that has not in previous decisions of this Court fully been belabored (and we use this word in all of the meanings given it by Webster, including worked carefully upon, beat soundly, thwacked repeatedly, drubbed, and assailed verbally).
We are not convinced that such of the errors (there were some) as were properly preserved for appellate review affected the substantial rights of the appellant or caused a result inconsistent with substantial justice. See CR 61.01. There is no basis for a reasonable expectation that upon another, error-free trial, the result would be sufficiently different to make worthwhile a reversal of the judgment here appealed.
The judgment is affirmed.